Citation Nr: 9901888	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-31 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for a nervous 
condition, variously diagnosed including as major depression 
with psychotic features, a psychotic disorder, a 
schizoaffective disorder, or schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a VA social worker



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to May 
1971.

The appeal arises from the February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, finding that new and material evidence 
had not been submitted to reopen the veterans claim for 
service connection for a nervous condition. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in effect, that new and material 
evidence has been submitted since the December 1988 RO 
decision denying service connection for a nervous condition.  
He contends, in effect, that the new evidence is so 
significant that it must be considered together with all the 
evidence of record to fairly decide the claim, and that upon 
such consideration, a grant of the benefit sought is 
warranted, based on incurrence of the condition in service or 
to a compensable degree within the first post-service year. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that 


new and material evidence has been received to reopen the 
veterans claim for entitlement to service connection for a 
nervous condition.  It is the further decision of the Board 
that service connection for major depressive disorder with 
psychotic features is warranted.  


FINDINGS OF FACT

1.  Evidence received since the last final decision by the RO 
in December 1988 is new and probative of the question of 
entitlement to service connection for a nervous condition, 
and that evidence is so significant that it must be 
considered to fairly decide the merits of the claim.

2.  Major depressive disorder with psychotic features was 
incurred in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
ROs last final decision denying service connection for a 
nervous condition; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).

2.  Major depressive disorder with psychotic features was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record in this case reflects that the veteran was 
originally denied service connection for a nervous condition 
in a July 1981 RO decision.  This decision was subsequently 
confirmed by the RO in decisions in November 1981, May 1984, 
December 1988, February 1995, and February 1996.  The 
February 1995 denial is 


the source of this appeal.  Following appropriate prior 
appeal, the Board in July 1986 also found, in pertinent part, 
that new and material evidence had not been submitted to 
reopen the claim for service connection.  In the original RO 
decision, as confirmed in subsequent decisions on the claim, 
it was determined that medical evidence had not been 
presented showing that the veterans current nervous 
condition was incurred in service, was present to a 
compensable degree within the first post-service year, or was 
otherwise causally related to the veterans period of 
service. Therefore, service connection for a nervous 
condition was denied.  

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
If the Board determines that the appellant has produced new 
and material evidence, the case is reopened and the Board 
must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).   

VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Glynn v. Brown, 6 Vet. App. 523 (1994).  In Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
invalid the test applied in that case by the Board and the 
United States Court of Veterans Appeals (Court) for 
determining whether new and material evidence had been 
submitted to warrant reopening of a claim for service 
connection.  Specifically, the Federal Circuit held that 
new and material evidence as provided in 38 C.F.R. 
§ 3.156(a), as a requirement to reopen a finally disallowed 
claim, had been impermissibly defined in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991) as requiring a reasonably 
possibility that the new evidence, when viewed in 


the context of all the evidence, both new and old, would 
change the outcome.  Thus, the Board must use 38 C.F.R. 
§ 3.156(a) itself to determine whether new and material 
evidence has been submitted sufficient to reopen the 
veterans claim.

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In previously submitted statements, the veteran has 
contended, and he continues to contend, that he was treated 
for his nervous condition at the Farmingville Mental Health 
Clinic, in Farmingville, New York, in 1971 or 1972, within 
one year post service, as well as at a New York mental health 
clinic in Babylon, New York, in 1976, with recurrence and 
persistence of that condition from service until the present 
time.  However, the claims file only contains records of 
treatment or hospitalization for the veterans nervous 
condition dating from 1981 and thereafter, despite reports 
within some of those records of treatment for the nervous 
condition for many years prior to 1981.  Requests were made 
to the veteran, including in a June 1983 letter, to provide 
evidence of such prior treatment, including treatment within 
the first post-service year. However, no such records of 
prior treatment were forthcoming.  

The RO itself requested from the New York Department of 
Health Services in Farmingville, New York, records of 
treatment at the mental health clinic in Farmingville.  By a 
January 1996 response, the New York Department of Health 
Services in Farmingville informed that based on past records, 
there was no indication that he attended our clinic. 

Evidence added to the record since the last prior final 
denial in December 1988 does include a December 1995 letter 
by a VA ambulatory care physician informing that the 
physician had worked for the New York State Office of Mental 
Health at the Central Islip Psychiatric Center from 1968 to 
1980, and that during that time he had had some encounters 
with the veteran when the veteran was visiting his mentally 
ill 


brother at the Babylon unit of the psychiatric center in the 
early and mid 1970s.  He informed that during those 
encounters the veteran was affectively labile, belligerent, 
and paranoid about the physician and the other medical 
practitioners.  The physician informed that because of the 
threatening nature of the veterans remarks the physician had 
made inquiries about the veterans mental state and 
treatment, and had learned that the veteran had been treated 
at the Suffolk County Mental Health Center at Farmingville by 
one Dr. DAngelo for affective disorder with paranoid 
psychosis, with treatment within a period from 1971 to 1977.  

In a May 1998 memorandum, that same VA physician informed 
that he had known the veteran since the mid 1970s, that he 
knew of the veterans medical history, including service 
medical history, that he had over the years participated in 
the treatment of the veteran for major depressive disorder 
with psychotic features, and that he had been directly 
responsible for the veterans treatment since October 1996.  
He noted that the veteran had been treated in service by one 
Dr. Polk (sic  service medical records show that the 
inservice treating psychiatrist was Dr. J. Folk), an Air 
Force psychiatrist, with that inservice psychiatrist 
diagnosing neurotic depression with identity crisis.  The 
treating VA physician concluded that the veteran had been 
suffering from major depression with psychotic symptoms since 
service, and that the neurotic depression and identity 
crisis diagnosed in service was the same nervous condition 
currently suffered by the veteran.  

Evidence added to the record since the last final denial of 
the claim also includes testimony of the veteran and a VA 
social worker at a hearing before a traveling member of the 
Board in September 1998, a written statement from the social 
worker and private treatment records, beginning in 1982.

The Board finds that the new evidence submitted into the 
record since the last prior final denial of the claim in 
December 1988 is so significant that it must be considered to 
evaluate the merits of the veterans claim, since the medical 
opinions of the treating VA physician in his December 1995 
letter and May 1998 memorandum constitute a medical opinion 
of incurrence of the veterans current 


nervous condition in service, a medical opinion not 
previously presented within the claims file. 38 C.F.R. 
§ 3.156; Manio.

The claim having been reopened, the remaining question is 
whether service connection is warranted.  

The VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to his reopened claim. 
38 U.S.C.A. §  5107.  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the appeal has been obtained.  The Board therefore finds that 
the duty to assist has been met.

Service connection may be granted for a disability which is 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  The implementing regulations provide that 
continuity of symptomatology is required where a disorder 
initially identified during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1998).  The 
implementing regulations also provide that a disability 
initially diagnosed after service may be service connected 
where a review of all the evidence, including that pertinent 
to service, establishes the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Certain diseases, 
such as psychoses, may be subject to service connection based 
on presumed incurrence in service if manifested to a 
compensable degree within one year subsequent to service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

With a chronic disease shown as such in service (or within an 
applicable presumptive period), subsequent manifestations  of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent cause.   
This rule does not mean that any manifestation of joint pain, 
any cough, or any urinary finding of casts in service will 
permit service connection for arthritis, pulmonary disease, 
or nephritis first shown as a clear-cut entity at some later 
date.  For the showing of chronic disease in service, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 


chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  38 C.F.R. § 3.303(b) (1998).

In the present case, the claims file contains records of 
numerous treatments and hospitalizations for the veterans 
nervous condition from 1981 to the present, but, as noted 
above, reported records of treatment for the condition from 
the time of separation from service until 1981 have not been 
obtained.  However, as detailed above, a VA treating 
physician who had reviewed the veterans medical history, 
including his record of treatment in service, who had made 
inquiries about the veterans treatment from the early 1970s 
and learned of his treatment for a nervous disorder since 
that time, who had personally encountered the veteran in the 
1970s, and who had in more recent years treated the veteran 
for his nervous condition, concluded that the condition from 
which the veteran suffered in service was the same nervous 
condition from which he currently suffered, diagnosed as 
major depression with psychotic features.  The Board finds 
that the medical record, including inservice records, 
supports the factual bases of the physicians statements.  
The Board further finds that the claims file as a whole 
contains no current or recent medical opinion to discount or 
contradict the medical opinion of that treating VA physician 
that the veterans current nervous condition was present in 
service and persisted thereafter.  The only contrary medical 
evidence are service medical records containing the treating 
service psychiatrists diagnoses of neurotic depression 
and identity crisis.  The Board finds no evidence of 
factual unreasonableness or medical unsoundness in the VA 
treating physicians re-assessment of that inservice 
condition as the same nervous condition currently suffered by 
the veteran.  Accordingly, in the absence of evidence that 
the nervous condition preexisted service, the Board concludes 
that the preponderance of the 
evidence favors a grant of service connection for major 
depressive disorder with psychotic features, based on 
incurrence in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.




ORDER

1.  New and material evidence having been submitted, the 
claim for entitlement to service connection for a nervous 
condition is reopened.

2.  Service connection for major depressive disorder with 
psychotic features is granted.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
